UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6391


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GARY LAMONTT SMITH, a/k/a Marion Alexander Smith, Jr., a/k/a Jermaine
Arcel Turner, a/k/a G, a/k/a Black,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:11-cr-00472-PMD-1)


Submitted: November 28, 2018                                 Decided: December 7, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Gary Lamontt Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Lamontt Smith appeals the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). Smith, who pleaded guilty to a

drug offense pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, sought relief

under Amendment 782 to the Sentencing Guidelines. For the reasons that follow, we

vacate the court’s order and remand for further proceedings.

       We review de novo the district court’s “ruling as to the scope of its legal authority

under § 3582(c)(2).”     United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

“[Section] 3582(c)(2) authorizes a district court to reduce a defendant’s sentence if the

defendant ‘has been sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission.’” Hughes v. United

States, 138 S. Ct. 1765, 1775 (2018) (quoting 18 U.S.C. § 3582(c)(2)). “A sentence

imposed pursuant to a [Rule 11(c)(1)(C)] agreement is no exception to the general rule

that a defendant’s Guidelines range is both the starting point and a basis for his ultimate

sentence.” Id. at 1776. Thus, ordinarily, a sentence resulting from a Rule 11(c)(1)(C)

agreement is eligible for reduction under § 3582(c)(2). Id. A defendant is not entitled to

such relief, however, “[i]f the Guidelines range was not a relevant part of the analytic

framework the judge used to determine the sentence or to approve the agreement” or if

the record “clear[ly] demonstrat[es] . . . that the court would have imposed the same

sentence regardless of the Guidelines.” Id. (internal quotation marks omitted).

       The district court determined that § 3582(c)(2) relief was unavailable because the

sentencing court sentenced Smith pursuant to the Rule 11(c)(1)(C) plea agreement, not

                                             2
the Guidelines range. In reaching this conclusion, the district court applied the rule

established in United States v. Brown, 653 F.3d 337, 340 (4th Cir. 2011), abrogated by

Hughes, 138 S. Ct. at 1775. The district court did not have the benefit of Hughes, which

issued after the district court’s order, and significantly expanded the circumstances in

which a defendant sentenced pursuant to a Rule 11(c)(1)(C) plea agreement may be

granted a sentence reduction under § 3582(c)(2).

       Based on our review of the record, we cannot conclude that the sentencing court

eschewed the Guidelines range in favor of other sentencing factors, as in Koons v. United

States, 138 S. Ct. 1783, 1789 (2018) (“Petitioners’ sentences were not ‘based on’

Guidelines ranges that the sentencing judge discarded in favor of mandatory minimums

and substantial-assistance factors.”).   The court discussed the Guidelines range with

Smith at the sentencing hearing and concluded that the 19-year Rule 11(c)(1)(C) sentence

was fair in light of the circumstances of the case and because it was within the Guidelines

range. Although other factors may have been relevant, the record does not clearly

demonstrate that the Guidelines were irrelevant to the sentencing court’s acceptance of

the plea agreement or that the court would have imposed the same sentence absent the

Guidelines. See Hughes, 138 S. Ct. at 1776.

       Accordingly, we vacate the district court’s order and remand for further

proceedings. * We dispense with oral argument because the facts and legal contentions


       *
         By this disposition, we determine only that Smith is eligible for relief under
§ 3582(c)(2), not that he is entitled to such relief. We express no opinion on the latter
issue, leaving that for the district court to decide in the first instance. See Hughes, 138
(Continued)
                                              3
are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                          VACATED AND REMANDED




S. Ct. at 1777 (“[t]he district court can consider the benefits the defendant gained by
entering a [Rule 11(c)(1)(C)] agreement when it decides whether a reduction is
appropriate (or when it determines the extent of any reduction), for the statute permits,
but does not require the court to reduce a sentence” (internal quotation marks omitted)).


                                           4